Case 1:19-cv-00133-DDD-JPM Document 14 Filed 10/30/19 Page 1 of 1 PageID #: 91



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                ALEXANDRIA DIVISION

 PAUL BELTON                                                        CASE NO. 1:19-CV-00133

 VERSUS                                                             JUDGE DRELL

 THE GEO GROUP, INC.                                  MAGISTRATE JUDGE PEREZ-MONTES

                                              ORDER

        On October 29, 2019, Plaintiff, Paul Belton filed his Motion to Extend the time period to

 allow him to submit the Proposed Plan of Work. The Proposed Plan of Work was due on or

 before April 2, 2019. Plaintiff has until on or before November 15, 2019, to submit the Proposed

 Plan of Work. Fed. R. Civ. Pr. 6(a), d; LR. 7.4.1.

        SO ORDERED AND ADJUDGED, on this, the ____            October
                                               30th day of _______________, 2019.

                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
